Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board found that claimant was discharged for failing to submit documentation which he knew was a required condition for his employment and that claimant misrepresented certain essential facts to the employer. Accordingly, the Board concluded that claimant engaged in misconduct and lost his employment under disqualifying conditions. Insofar as the Board’s conclusion is supported by substantial evidence, it must be upheld. Claimant’s contentions to the contrary basically revolve around matters of credibility which were for the Board to resolve.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.